01-15-00766-CR
                                   CHRIS DANIEL
9            E                 HARRIS COUNTS DISTRICT CLERK

         &
                                                                            FILED IN
August 31, 2015                                                      1st COURT OF APPEALS
                                                                         HOUSTON, TEXAS
SARAH V. WOOD                                                        9/8/2015 10:03:23 AM
ATTORNEY OF RECORD                                                   CHRISTOPHER A. PRINE
                                                                             Clerk
1201 FRANKLIN, 13TH FLOOR
HOUSTON, TEXAS 77002

Defendant's Name: COREY NICKERSON

Cause No: 1459622

Court.   176th
Please note the following appeal updates on the above mentioned cause.

Notice of Appeal Filed Date: 08/20/2015
Sentence Imposed Date: 08/20/2015
Court of Appeals Assignment: First Court of Appeals
Appeal Attorney of Record: SARAH V WOOD
Pauper's Oath 08/20/2015


Sincerely,
             f




Criminal Post Trial Deputy

CC. Devon Anderson
    District Attorney
    Appellate Division
    Harris County, Texas

    GINA BENCH (DELIVERED VIA E-MAIL)



This is your notice to inform any and all substitute reporters in this cause




                   1201 Franklin PO Box 4651 Houston, Texas 77210-4651
                                                         /4o4op4-
                                                         14-IÿSZ-
                                          Cause No.
                                                         I46ÿZ7-
                                         THE STATE OF TEXAS
                                                 V.
                        Cafi-i A/PCXER.SO         A/K/A/


                  17ÿ         District Court / Gminty Ciimtlial Cuui’Pat Law Nur

                                           Harris County, Texas


                                            NOTICE OF APPEAL

TO THE HONORABLE JUDGE OF SAID COURT:
    1                                                                              ’its.
                                                                                    C/s.vfcp3f)ie/
On  /lit /fa/L'T'
                "2${
NOTICE OF APPEAL of his conviction
                                   (date), the defendant in the above numbered
                                                                       Time:
                                                                                   and,styledÿause gives
                                                                                       'iPi*- ® Z015
                                                                              Qy
The undersigned attorney (check appropriate box):                                                      as
        MOVES to withdraw
        ADVISES the court that he will CONTINUE to represent the defendant on appeal


Date                                                       Attorney (Signature


Defendann(Printed name)                                    Attorney (Printed name),
                                                                  OI4£>ÿfo_
                                                          State Bar Number            t


                                                           Address
                                                                                   TwiM msi-Mi
                                                           Telephone Number
The defendant (check all that apply):


  X     REPRESENTS to the court that he is presently INDIGENT and ASKS the court to immediately APPOINT
       appellate counsel to represent him
        ASKS the Court to ORDER that a free record be provided to him
        ASKS the court to set BAIL
        Accordingly, Appellant ASKS the Court to conduct a hearing, make findings, and enter an Order
Granting the requested relief


X
Defendant (Signature)                                      Defendant’s Printed name

SWORN TO AND SUBSCRIBED BEFORE ME Oi                            Mil 2 0   »
By Deputy District Clerk of Hams County. Textfs                       1



                                                  Page 1 of 2
vN


                                                               ORDER

          On   hfa    9     Q                the Court conducted a hearing and FINDS that defendant / appellant

               IS NOT indigent at this time
               IS indigent for the     purpose of
                          employing counsel
                        paywig for a clerk's and court reporter's record
                     JJ'employing counsel or paying for a clerk's and court reporter's record
The Court ORDERS that
          Counsel's motion to withdraw is GRANTED / DENIED.
          Ltefgndant      / appellant's motion (to be found indigent) is DENIED
     (ÿ/DEFENDANT'S / appellant's motion            is   GRANTED and
                                                                                (attorney's name & bar card number)
                     IS A        JNTED to represent defendant / appellant on appeal
                 /Tie COURT REPORTER             is   ORDERED to prepare and file the reporter's record without charge to
                   defendant / appellant
BAIL is
          SET at $
          TQZONTINUE as presently set

     g/DENlED and           is   SET at No BOND (Felony Only)


                                   AUG 2 o
DATE SIGNED
                                                                                    rM
                                    tffiolIT                          Jj       TIDING, /I
                                                                           DISTRICT Co
                                                                      COUNTY CRIMINAL COURT AT LAW NO
                                                                      HARRIS COUNTY, TEXAS




                                                              Page 2 of 2
*r

  %
 m                                            Cause No.

THE STATE OF TEXAS                                                                         IN THE 176th DISTRICT COURT

v.                                                                                         OF
       c    QfÿS'-y                                Defendant                               HARRIS COUNTY, TEXAS
              7
                        TRIAL COURT’S CERTIFICATION OF DEFENDANT’S RIGHT OF APPEAL*

I, judge of the trial court, certify this criminal case

  I I           is   not a plea-bargain case, and the defendant has the right of appeal, [or]

                isa plea-bargain case, but matters were raised by written motion filed and ruli                                 oftbgfgreÿalgTjmd            not
                withdrawn or waived, and the defendant has the right of appeal [or]

  1 1           is a pea-bargain case, but the trial court has            given    permission to appeal, and the dÿ/ÿidÿgt hflÿthe right of
                                                                                                                                                  /.

            —
                appeal, [or]                                                                                        n6:           1   A   1
                                                                                                                              Harrif
 j&J- wa pfeaÿbargam-caaot-and the defendant has NO i ighl oTappeal                                      [or]                                     'oxeir
                                                                                                                                   OÿPuty
                the defendant has waived the right of appeal

                this certification                             to a revocation of probation or adjudication of guilt


Judge                                                                              Date Signed
                                                                                                '*   »
                                                                                                                .uJidiT
I have received a copy of this certification. I have also been informed of my rights concerning any appeal of this
criminal case, including any right to file a pro se petition for discretionary review pursuant to Rule 68 of the Texas
Rules of Appellate Procedure. I have been admonished that my attorney must mail a copy of the court of appeals’
judgment and opinion to my last known address and that I have only 30 days m which to file a pro se petition of SI
discretionary review in the court of appeals TEX. R. APP P 68 2 I acknowledge that, if I wish to appeal this a §
case and if 1 am entitled to do so, it is my duty to inform my appellate attorney, by written communication, of any g g CCD
                                                                                                                         CO
change in the address at which 1 am currently living or any change m my current prison unit I understand that, § 1
because of appellate deadlines, if I fail to timely inform my appellate attorney of any change in my address, l may yj 'o
lose the opportunity to file a. pro se petition for discretionary review

                                                                                              j fyworru. j-
                                                                                                                                                                     gil
                                                                                                                                                                     O w
Defend arff
                         7
                                                                                    Defendant’s Counsel                                                              se
Mailing Address:                     a   rto*-* . TV                               State Bar of Texas ID number:
                                 -7)g- 797-26ÿ                                                                                                         77ZSY- frif
Telephone number.                                                                  Mailing Address:              fh>*
Fax number (if any)'                                                               Telephone number:                            Y             ~
                                                                                    Fax number.
*“A defendant  in a cnminal case has the right of appeal under these rules The trial court shall enter a certification of the defendant's right to appeal in every
case    which it enters a judgment of guilt or other appealable order In a plea bargain case-that is, a case in which a defendant's plea was guilty or nolo
       in
contendere and the punishment did not exceed the punishment recommended by the prosecutor and agreed to by the defendant - a defendant may appeal only
(A) those matters that were raised by a written motion filed
                  j   fÿ4ÿ4ÿPyUPER’S OATH ON APPEAL
CAUSE NO                                                              OFFENSE             fr6G>. b&e&if
THE STATE OF TEXAS                                                               DISTRICT COURT

VS                                                                    OF
CX>(U£'i              rCK£Jÿ.SfcOr\J
                                                                      HARRIS COUNTY. TEXAS

TO THE HONORABLE JUDGE OF SAID COURT

        NOW COMES
                           cooeY     vrc
                             1 . defendant
                                                           o*s
                                           the above styled and numbered cause and states under oath that he
                                              in
is without funds, property or income The defendant respectfully petitions the court to (check all that apply)

        IxT    Appoint appellate counsel to represent him
       |*yf Asks the court to order that a free record be provided to him


SUBSCRIBED AND SWORN to before me. tl
                                                       DEFENDAI
                                                                                                                   Ji £. w JD
                                                                             Mo       L   -

                                                                                                            -mL
                                                       DEPUTY DISTRICT CLERK
                                                           DISTRICT COURT                           Time:
                                                       HARRIS COUNTY TEXAS
                                                                                                    By_
                                                           ORDER                                                       L   >r,

On                                     the court conducted a hearing and found that the defendant             is   indigent

u-      The court orders that Attorney
        defendant/appellant on appeal
                                                                                              is   appointed to represent

1 1
| |
        Assistant Public Defender Assigned bv HCPD S>ÿC
        Bar Card Number"Z.               SPN Number Q~c / vTV'Z- f     —
         Harris County Public Defender s Office (HCPD) is APPOIN TED to represent defendant/;appellant on appeal
                                                                    {/ '    L\    e> &
                                                                                          1
        The court reporter is ordered to prepare and file the reporter's record without charge to the
        defendant/appellant
                                                                                                       cf


It is further ordered that the clerk of this court mail a $4py of the order to the court rejÿrter                  _   . by certified
mail return receipt requested




         ___--                                              DlSTRICTCpURr
                                                       HARRIS COUNTY TEXAS

                          OATH OF APPOINTED ATTORNEY ON APPEAL
                          \J              d
                                                                                                                                        5 -S'
                                                                                                                                        ol

                                                                                                                                             _
     I                                              . Attorney at Law swear or affirm to the court that I will be                       2 atn
     solely responsible for writing a brief and representing the appellant on appeal If I am not able to perform                        O 0.2
     my duties as appellate counsel. I will notify' the court immediately so that the court may take the appropriate
                                                                                                                                        UJ
     action   as deemed   necessary'                                                                                                    2 w o
                                                                                                                                            (U




                                                                                                                                                  —
                                                                                                                                        W    2 E
     ATTORNEY (SIGNATURE)                                                        SPN NUMBER                                             gls
                                                                                                                                        QL in

      IIP! fr-M'-. l£±L                                  F/                                                                             O £ to
                                                                                                                                        O
                                                                                                                                        UJ
                                                                                                                                        cr
                                                                                                                                             in
                                                                                                                                             £
     ADDRESS                                                                        TTY             STATE              ZIP                   h-


      7/3 3 £ FOO/4
      PHONE                                        .                             FAX NUMBER

       ov       L     -     oo    <=>/ CL) p cld L <3             ,   t/\   e -f-
      EMAIL ADDRESS                       '                            AUG 2 4 2015
     SWORN TO AND SUBSCRIBED BEF<                            E

                                                       DEPOTYTJ iStrict CLERK ( SHiNATURE)
               APPEAL CARD
                                 A'


                     The State of Texas

PofOn MISJOASÿ
Date Notice
Of Appeal: .

Presentation:

Judgment:            .
                                     Vol.

                                     Vol.
                                            _ _
                                             Pg-.

                                             Pg.    .
Judge Presiding

Court Reporter,   (•n > A a. Jfec>ÿxw-N
Court Reporter,
Court Reporter,

Attorney
on Trial

Attorney
on Appeal,

               Appointed.        Hired

Offense

Jury Trial           Yes         No

Punishment
Assessed  _
             _
Companion Cases
(If Known)

Amount of
Appeal Bond.       6       ,   (Tfi
Appellant
Confined:            Yes        No

Date Submitted
To Appeal Section,

Deputy Clerk,